Title: Cash Accounts, June 1764
From: Washington, George
To: 



[June 1764]




Cash



June 6—
To Ditto [cash] of Mr Wm Triplet Balle Acct
£27. 8. 0



To Ditto of Jno. Ward for Smiths work
0. 2. 0


20—
To Ditto of Captn Geo: Johnston
18. 3. 9



To Ditto of Mr French
0.10. 0



Contra



June 1—
By Hunting Creek Inspection
11.15. 0



By Sadlers Acct
6.10. 0



By Expences in Alexandria
0. 5. 0


3—
By Captn Briggs for 7 Gallons of Spirits @8/
2.16. 0


4—
By Mrs Brasenton laying two Negro Womn
1. 0. 0



By Saml Johnson Senr for Balle due
.12.11



5—
By Thomas Boseley for a Wild Goose
. 2. 6


6—
By Richd Horsley Waggonage of 2 Hhds Tobo in Joseph Thompsons Waggon
2. 3. 0


6—
By Do for Zac: Connel in Jas McCarmicks Do
2. 3. 0



By Bryan Fairfax Esqr. for Balle Accts
16. 3. 8 1/2



By Captn Posey for Wm Whiting
20. 0. 0


7—
By Jno. Askew
1. 5. 0


15—
By Bryan Allison
4. 10. 0


19—
By Miss Wades making Shifts for Patcy Custis
0.16. 0



By Saml Johnson for his share of Wheat 1763
4.13. 9



By Quit Rents paid John Hough pr Rect
11.14. 6



By Charity 20/—Dinner & Club at Arles 3/9
1. 3. 9


20—
By Cash lent Turner Crump
2. 0. 0



By Captn Posey—Balle due for Whting’s Land
26.10. 0



By Collo. [George William] Fairfax’s Negroe 2/6. Ferry at Col[cheste]r 7/6
0.10. 0



By Ferrymen 2/3—Exps. at Dumfries 2/6
0. 4. 9



By George Ashford 15/—gave away 1/6
0.16. 6


21—
By repairing Watch 7/6
0. 7. 6


23—
By Exps. at Hubbards
1. 5. 2



By Servants 1/3. Exps. at Todds 12/
0.13. 3



By Exps. at Danzies 19/—By Barber 1/
1. 0. 0


25—
By Exps. at Trebels 8/6—Servants 2/6
0.11. 0


